UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 18, 2009 GREAT SOUTHERN BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 0-18082 43-1524856 (State or other jurisdiction ofincorporation) (Commission File No.) (IRS Employer IdentificationNumber) 1451 East Battlefield, Springfield, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (417) 887-4400 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure Set forth below is investor presentation material of Great Southern Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. GREAT SOUTHERN BANCORP, INC. Date August 18, 2009 By: /s/Joseph W. Turner Joseph W. Turner President and Chief Executive Officer
